FILED
Charlotte, NC

IN THE UNITED STATES DISTRICT COURT ,
FOR THE WESTERN DISTRICT OF NORTH CAROLINA AUG 11 202

CHARLOTTE DIVISION —
DOCKET NO.: 3:20cr306-RJC Clerk, US District Court

Western District NC

UNITED STATES OF AMERICA
CONSENT ORDER AND
JUDGMENT OF FORFEITURE
PENDING RULE 32.2(c)(2)

Vv.

KONGMANY SIBOUNHEUANG

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 21 U.S.C. §
853, provided, however, that forfeiture of specific assets is subject to any and all third party
petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

Approximately $8,204.04 in United States Currency seized by law enforcement on
or about March 6, 2018 during the course of the investigation.!

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

 

! Approximately $27,057.96 of the $35,262 listed the Bill of Indictment (Doc. 12) and subject to forfeiture herein has
been seized by the North Carolina Department of Revenue (“NCDOR”) and applied to Defendant’s NCDOR drug tax.

Case 3:20-cr-00306-RJC-DSC Document 27 Filed 08/11/21 Page 1of 2

 
6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853. The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a)
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the Defendant
has previously submitted a claim in response to an administrative forfeiture proceeding regarding
any of this property, Defendant hereby withdraws that claim. If Defendant has not previously
submitted such a claim, Defendant hereby waives all right to do so.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

Lf Ae

 

 

 

ERIK LINDAHL KOMEMANY SIBOUNHEUANG
Assistant United States ttomey fendant
Myf
by / / L
NOELL TIN
Attorney for Defendant

Signed this the 11" day of August, 2021.

fod Carb /

THE HONORABLE ROBERT J. CONRAD
UNITED STATES DISTRICT COURT JUDGE

Case 3:20-cr-00306-RJC-DSC Doctiment 27 Filed 08/11/21 Page 2 of 2

 
